Citation Nr: 0021723	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to an increased rating for post operative 
residuals of a subtotal gastrectomy currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to October 1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

The veteran has post operative residuals of a partial 
gastrectomy manifested by abdominal discomfort and episodes 
of flushing, sweating and nausea, but without weight loss, 
malnutrition or anemia.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a subtotal gastrectomy are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.111, 4.112, 4.114, 
Diagnostic Code 7308 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was seen by a private physician in May 1946 
complaining of pain in the epigastric region.  The diagnosis 
was probable duodenal ulcer.  The presence of an active 
duodenal ulcer was confirmed by VA x-ray evidence in March 
1947.  On VA examination in March 1950 the veteran reported 
intermittent stomach pain and occasional vomiting.  There was 
tenderness to palpation in the mid epigastrium.  

In a rating action in May 1950 the RO granted service 
connection for prepyloric gastric ulcer with healed duodenal 
ulcer and assigned a 20 percent rating.

During hospitalization at a VA facility in November 1951 
gastrointestinal x-rays revealed a deformed duodenal bulb 
without evidence of an ulcer crater.

On VA examination in February 1955 the veteran complained of 
frequent stomach pain, nausea, vomiting and heartburn.  
Gastrointestinal x-rays revealed an ulcer crater in the 
duodenal cap.

A report from a private hospital reveals that the veteran was 
hospitalized in June 1959 for complaints of recurrent 
epigastric pain, nausea, and belching.  He had been 
hospitalized three weeks earlier for pyloric obstruction 
which subsided with Levine tub suction.  He underwent a 
subtotal gastrectomy with anterior gastrojejunostomy, Polya 
type.

On VA examination in August 1959 the veteran complained of 
perspiring after eating, diarrhea, loss of weight, hiccoughs 
after eating and occasional gas pain.  It was reported that 
he had weighed 168 pounds before his gastrectomy and that he 
weighed 140 pounds at the time of examination.  He reported 
eating six meals a day.  

In a rating action in September 1959 the RO assigned a 60 
percent rating for the veteran's post operative residuals of 
a subtotal gastrectomy.

On VA examination in September 1962 the veteran complained of 
stomach pain, occasional nausea and vomiting and heartburn.  
He weighed 157 pounds.  He stated that he ate seven to nine 
times daily.  He could not eat very much at a time because 
immediately afterward he felt weak, sweated profusely and had 
epigastric distress, nausea, heartburn and occasionally 
vomiting.  He also reported epigastric burning pain and 
nausea if he went for a couple of hours without eating.  
Gastrointestinal x-rays did not reveal any ulceration.  

In a rating action in October 1962 the RO assigned a 40 
percent rating for the veteran's post operative residuals of 
a subtotal gastrectomy.

In a letter dated in December 1962 Edward D. Sullivan, M.D., 
reported that the veteran had been subject to recurrent 
attacks of colitis manifested by diarrhea and abdominal 
cramps.  He also had dumping syndrome following his subtotal 
gastrectomy.  The doctor stated that the dumping syndrome was 
associated with an extra-keen gastro-colic reflex worsening 
the colitis.

On VA examination in September 1964 the veteran complained of 
dysentery, cold sweats, gas, pain across the stomach weakness 
and tiredness.  His weight was reported to be 163 1/2 pounds.  
No definite abnormality was shown on gastrointestinal x-rays.  
Similar findings were reported on VA examination in December 
1967.  On VA examination in January 1969 his weight was 
reported to be 141 1/4 pounds.  On VA examination in April 1970 
his weight was reported to be 156 pounds.

A report from a private physician reveals that 
gastrointestinal x-rays in February 1980 were reported to be 
normal.

A report from a private hospital reveals that the veteran was 
hospitalized in May 1997 complaining of nausea, vomiting, 
abdominal distention and diarrhea for one week.  He reported 
that he had been unable to tolerate food and had small liquid 
bowel movements every hour and severe weakness.  He had 
recurrent crampy abdominal pain relieved by bowel movement.  
Examination revealed that he had hypoactive bowel sounds.  X-
rays revealed dilated loops of bowel.  CT scan of the abdomen 
and pelvis showed a distal partial small bowel obstruction.  
Pertinent diagnoses were small bowel obstruction secondary to 
adhesions, history of peptic ulcer disease and status post 
partial gastrectomy.

On VA examination in August 1997 the veteran complained of 
chronic abdominal discomfort and episodes of flushing, 
sweating and nausea lasting approximately 45 minutes three 
times per week.  Examination revealed that his weight was 180 
pounds.  He was 5 feet 6 inches tall.  There appeared to be 
generalized abdominal tenderness which was greatest in the 
right lower quadrant.  X-rays revealed dilated loops of 
bowel.  The impression was status post multiple abdominal 
surgeries and chronic abdominal pain probably related to 
partial obstruction from adhesions.

In a statement dated in February 1998 submitted with his 
notice of disagreement, the veteran reported that he has 
nausea, sweating, circulatory disturbance after meals, 
diarrhea and fluctuations in weight.  He stated that he has 
had weight loss with malnutrition and weight gain with 
bloating.  He related that he had dumping syndrome on a daily 
basis with diarrhea, weakness, light headedness, sweats and 
chills.  He stated that he had to eat small meals frequently 
throughout the day.  

In a letter dated in February 2000 Doree T. Barton, M.D., 
described the veteran's medical history and noted that a 
recent upper endoscopy showed post-gastrectomy gastritis and 
a benign gastric polyp.  The RO indicated that that evidence 
was considered to be cumulative.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Although the 
regulations require, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those events occurring from 1 to 3 
hours after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (1999).  Minor weight loss 
or greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss which 
is sustained over a period of time.  In evaluating weight 
loss generally, consideration will be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  38 C.F.R. § 4.112 (1999).

A 20 percent rating is provided for mild post gastrectomy 
syndrome with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or with continuous 
mild manifestations.  A 40 percent rating is provided where 
there is moderate post gastrectomy syndrome, with episodes 
(less frequent than the next higher level of disability) of 
epigastric distress with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent rating requires severe post gastrectomy syndrome, 
with associated nausea, sweating, circulatory disturbances 
after meals, diarrhea, hypoglycemic symptoms and weight loss 
with malnutrition and anemia.  38 C.F.R. § 4.114, Code 7308.

The veteran has post operative residuals of a partial 
gastrectomy manifested by abdominal discomfort and episodes 
of flushing, sweating and nausea.  At the time of the most 
recent VA examination in August 1997 he reported that he had 
those symptoms three times per week and that they lasted 
approximately 45 minutes.  He was 5 feet 6 inches tall and 
weighed 180 pounds.  Historically his weight had been as low 
as 140 pounds.  Therefore it can be concluded that he has not 
experienced weight loss as a result of his gastrointestinal 
symptoms.  There is no medical evidence indicating that he 
has anemia.  While he does have typical symptoms of dumping 
syndrome including nausea, sweating, diarrhea and abdominal 
discomfort, those symptoms are not shown to occur with 
sufficient frequency or intensity as to be considered to be 
severe as contemplated under the applicable rating criteria.  

Since the criteria for the next higher (60 percent) 
evaluation for postgastrectomy syndrome are not shown by the 
evidence, the preponderance of the evidence is against the 
claim for an increased rating above the 40 percent assigned 
for post gastrectomy syndrome.  Therefore, the benefit-of-
the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1999).  The veteran's disability picture does not more 
nearly approximate the criteria for a 60 percent rating due 
largely to the absence of weight loss, malnutrition and 
anemia.  Accordingly the provisions of 38 C.F.R. § 4.7 (1999) 
are not for application in this case.  Although the February 
2000 letter from Dr. Barton was not the subject of a formal 
rating action by the RO, there is a notation in the file 
indicating that that letter was considered to be cumulative 
by the RO.  Since the contents of that letter do not provide 
new information bearing on weight loss, malnutrition or 
anemia, the Board concludes that it is unnecessary to return 
the claim to the RO for the purpose of providing a 
supplemental statement of the case  to the veteran.  
38 C.F.R. § 19.37 (1999).


ORDER

Entitlement to an increased rating for post operative 
residuals of a partial gastrectomy is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

